t c memo united_states tax_court james k gaudet petitioner v commissioner of internal revenue respondent docket no filed date james k gaudet pro_se linda a neal for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code applicable for the period involved and all rule references are to the tax_court rules_of_practice and - - procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge this case involves the denial of a request by petitioner to respondent to abate interest under sec_6404 on date petitioner submitted a form_843 claim_for_refund and request for abatement to respondent the request pertained to the interest due on the deficiency for the taxable_year by letter dated date respondent determined that petitioner was not entitled to the requested abatement and the request was denied by respondent’s appeals_office on date petitioner filed a petition for review of that determination with this court at the time the petition for review was filed petitioner resided in gretna louisiana the facts may be summarized as follows petitioner prepared a joint federal_income_tax return with his then wife virginia before or during virginia’s parents had died and virginia had received inheritances that she invested with legg mason a brokerage firm petitioner an attorney had settled the estates of virginia’s parents and was aware that she had received the inheritances legg mason sent virginia a form_1099 showing income of dollar_figure for the form_1099 was not received until around date after petitioner and - - virginia had filed their tax_return virginia gave petitioner a form_1099 that he filed away for their tax_return petitioner claims that virginia told him that the form_1099 pertained to the taxable_year petitioner apparently never looked at the form virginia received monthly statements from legg mason but petitioner did not review the statements in preparing their tax_return petitioner did not include any income from legg mason in the tax_return on date respondent sent a notice cp-2000 proposed changes to income or withholding_tax a so-called cp-2000 letter to petitioner and virginia notifying them that they had unreported interest and or dividend income of dollar_figure by letter dated date petitioner wrote respondent to contest any and all interest charges because your office should have notified me during calander sic year and no later than the month of august of at least by date petitioner knew that the deficiency had been proposed but he wanted to investigate it before he replied by the end of date petitioner knew that the proposed deficiency was correct on date respondent sent a notice_of_deficiency to petitioner’s and virginia’s last_known_address determining a ' petitioner later testified that he concluded that he owed the tax only after the file was sent to new orleans louisiana for reasons discussed infra we believe that his earlier testimony more accurately reflected what happened q4e- deficiency of dollar_figure on the unreported income from legg mason the notice was sent by certified mail and respondent’s file indicates that the notice was not returned petitioner claims that he did not receive the notice and no petition for a redetermination was filed with this court by letter dated date however petitioner wrote respondent stating we do not admit that the legg mason interest amounts are due he further stated that he disputed the interest and penalties because the irs did not notify us in a timely manner thereby causing us to be infected sic with the said penalties and interest on or about date petitioner sent a form_843 claim_for_refund and request for abatement to respondent requesting that the dollar_figure deficiency penalties and interest be abated he alleged that the interest was caused by respondent’s errors or delays and that the penalty or addition_to_tax was the result of erroneous advice from the irs although the record does not reveal the date apparently at some time subsequent respondent assessed the deficiency on date petitioner sent another form_843 to respondent seeking an abatement of the penalties and interest only by letter dated date petitioner was notified by the district_director that his request for abatement had been - - denied petitioner paid the deficiency of dollar_figure on date petitioner sought review of his interest abatement request by the appeals_office the appeals_office denied petitioner’s request by letter dated date sec_6404 provides in relevant part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency sec_6404 provides further that the tax_court shall have jurisdiction over any_action brought by a taxpayer to determine whether the secretary's failure to abate interest was an abuse_of_discretion and may order an abatement the internal_revenue_code does not define a ministerial_act respondent apparently did abate an addition_to_tax under sec_6651 for failure to timely pay the tax sec_6404 also contains jurisdictional requirements to bring such an action respondent has not raised any jurisdictional bar and the court is satisfied that these prerequisites have been satisfied -- - the report of the senate_finance_committee accompanying the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 states the committee does not intend that this provision be used routinely to avoid payment of interest rather it intends that the provision be utilized in instances where failure to abate interest would be widely perceived as grossly unfair the interest abatement only applies to the period of time attributable to the failure to perform the ministerial_act the committee intends that the term ministerial_act be limited to nondiscretionary acts where all of the preliminary prerequisites such as conferencing and review by supervisors have taken place thus a ministerial_act is a procedural action not a decision in a substantive area of tax law for example a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest the irs may define a ministerial_act in regulations s rept pincite- 1986_3_cb_1 the regulations provide the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date while petitioner's original application_for abatement encompasses the deficiency and all the interest due for the taxable_year his subsequent request relates only to interest and at the hearing petitioner narrowed the scope of his request for abatement to the period between date when he alleges that he orally requested that the file be sent from the internal - revenue service_center in chamblee georgia to respondent’s offices in new orleans louisiana to the date of payment to fit within the ambit of sec_6404 petitioner must prove that the accrual of interest during that period was the result of a delay by employees of the internal_revenue_service acting in their official capacity in performing ministerial acts see sec_6404 a respondent contends that the delay if indeed there was any delay was not the result of a ministerial_act and therefore sec_6404 a does not apply at the hearing the following exchange occurred the court where is the ministerial_act that you complain about the witness petitioner it’s not a ministerial_act it’s an error and it’s primarily a delay in transporting this case from atlanta--whatever---to new orleans we disagree with petitioner that there was an error or delay by an employee of the internal_revenue_service in performing a ministerial_act within the meaning of sec_6404 congress did amend sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1457 that standard however applies to tax years beginning after date id subsec c petitioner’s taxable_year here began date and the tbor amendment does not apply --- - furthermore even if the amended sec_6404 were applicable we seriously doubt whether under these circumstances there was an unreasonable error in not sending the file to new orleans the initial cp-2000 letter was issued from the internal_revenue_service center in chamblee georgia and we would not find that by not sending petitioner’s file to new orleans respondent unreasonably erred in performing a ministerial or managerial act petitioner has failed to demonstrate how or why that inaction would be unreasonable finally it should be noted that we are by no means convinced that any delay to which the accrued interest would be attributable was due to respondent’s action petitioner knew his wife had assets inherited from her parents but when preparing the tax_return he never bothered to determine what income she had received from those assets after the initial cp- letter from respondent petitioner knew precisely what legg mason had reported to respondent petitioner testified initially that he knew he owed the tax in date and later he changed his testimony his second version was that he did not know until the file was sent to new orleans in april or may of but he had contacted legg mason in date his later explanation that he did not know what information respondent had before the file was sent to new orleans has a decidedly hollow ring realistically the accrued interest was due to --- - petitioner’s failure to pay the tax and not to any error or delay by respondent in performing a ministerial_act decision will be entered for respondent
